Citation Nr: 1820913	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from May 2007 to June 2008.  He also served in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2014 by a Department of Veterans Affairs (VA) Regional Office (RO); which granted service connection for PTSD with a rating of 30 percent and service connection for IBS with a noncompensable, both effective July 22, 2013; and denied service connection for DJD of the lumbar spine (claimed as back injury), a groin condition, a left knee disorder, right lower extremity radiculopathy (claimed as right leg condition), and a skin condition.

In correspondence dated in January 2016, the Veteran requested a 30 percent rating for his service-connected irritable bowel syndrome (IBS).

In August 2017, the Board remanded the case for initial RO consideration of evidence that had not been previously considered, including in a November 2015 statement of the case (SOC).  

In a rating decision dated in January 2018, the RO granted service connection for tinea versicolor, left knee instability, left knee meniscus tear with MCL strain and ACL injury, lumbar spine degenerative joint disease, right lower extremity radiculopathy, and erectile dysfunction (claimed as groin condition).  The RO also increased the rating for the Veteran's service-connected IBS to 30 percent effective July 22, 2013, as the Veteran had requested.  As these actions satisfy, in full, the benefits sought on appeal, the Board no longer has jurisdiction over these matters.

Thereafter, the RO considered the additional evidence in connection with the PTSD rating claim and issued a January 2018 supplemental statement of the case (SSOC) pursuant to the Board's remand instructions.  Thus, the Board will consider this issue that remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment due to such symptoms as depressed mood, anxiety, panic attacks, nightmares/sleep impairment, flattened affect, disturbances of motivation and mood, and passive suicidal ideation; resulting in difficulty in establishing and maintaining effective work and social relationships throughout the appeal period.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for PTSD, but not higher, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In a rating decision dated in November 2014 the RO granted service connection for PTSD with a rating of 30 percent effective July 22, 2013.  The Veteran appealed the assigned rating, and asserts that the symptoms of his service-connected PTSD have made it "severely difficult to maintain employment and personal relationships."  See Veteran's December 2016 Motion to advance his case on the docket.  His representative has requested at least a 50 percent rating.  See February 2018 Informal Hearing Presentation.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  A three-stage rating has been created by the RO in this case.

The Veteran's PTSD has been evaluated under the provisions of DC 9411 throughout the appeal period-since July 22, 2013.  This DC provides for a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Facts and Analysis

VA medical records dating from 2013 describe the Veteran as fully alert and oriented with no hallucinations, delusions, or psychotic thought processes.  In fact, the Veteran has been gainfully employed throughout the appeal period.  Even so, his PTSD has been productive of nightmares and sleep deprivation, low frustration tolerance, depressed mood/sadness, and panic attacks throughout the appeal period.  He is also hypervigilant, does not socialize, and is emotionally detached, withdrawn, numb (see, e.g., VA psychiatric treatment records dated in February 2013), which causes significant difficulty in establishing and maintaining effective work and social relationships.  Indeed, according to VA PTSD treatment providers, the Veteran PTSD symptoms "are a daily and at times severe struggle for him."  See, e.g., VA psychiatric treatment record dated December 8, 2017.  In fact, this young veteran was recently divorced by his second wife and cut off from all contact with his stepson, and there is a mention of passive suicidal ideation.  See VA medical record dated March 22, 2013, p. 27; and January 2018 VA PTSD examination report, p. 5.

The records contain various global assessment of functioning (GAF) scores.  However, GAF score has been found to be unreliable and not sufficient evidence for rating a psychiatric disorder.  See Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. Feb. 23, 2018).

In consideration of this evidence, and reconciling the various reports into a consistent picture (38 C.F.R. § 4.2), the Board finds that the criteria for an initial disability rating of 50 percent have been met throughout the appeal period.  This is so particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Although the majority of the Veteran's symptoms are contemplated by the 30 percent rating criteria, the Veteran's "passive" suicidal ideation has been taken into account in this decision to increase the rating to 50 percent.  See 38 C.F.R. § 4.7.

The evidence does not, however, support a rating higher than 50 percent.  The Veteran's PTSD has not been productive of the kinds of symptoms contemplated by the next higher rating of 70 percent, such as obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  

In this regard, the Board notes that while the Veteran's symptoms have caused difficulty in establishing and maintaining effective work and social relationships (which comports with a 50 percent rating), the evidence does not reflect an inability to establish and maintain effective relationships (which comports with a 70 percent rating).  This is demonstrated by the fact that he remains gainfully employed and has established a new close personal/intimate relationship with someone else.  

The Board further notes that while suicidal ideation is among symptoms included in the 70 percent rating criteria, the majority of the Veteran's symptoms are actually reflected by the 30 percent rating criteria; namely, depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  Nevertheless, the Veteran's passive suicidal ideation was a significant factor in this decision to increase the rating to 50 percent despite the lack of other symptoms that support a 50 percent rating, such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory; impaired judgment; and impaired abstract thinking.  A holistic analysis of the Veteran's disability picture does not approximate the level of impairment contemplated by the 70 percent rating criteria.  See Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level).

Nor has there been total occupational and social impairment.  The Veteran has been alert and fully oriented throughout the appeal period and is independent in his activities of daily living.  He has also been substantially and gainfully employed throughout the appeal period, was married with child during the appeal period, and is presently involved in a new relationship.  Thus, the criteria for the highest rating of 100 percent have not been met.  Most of the very severe symptoms listed at that level, such as persistent delusions or hallucinations; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name are not shown by the evidence.  The Board accordingly finds that the criteria for an initial rating higher than 50 percent are not met and the benefit-of-the-doubt doctrine does not further apply.  


ORDER

An initial disability rating of 50 percent, but no higher, for PTSD is granted; subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


